2022 IL App (2d) 210770-U
                                          No. 2-21-0770
                                  Order filed December 22, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

A+ HOME IMPROVEMENT COMPANY,           ) Appeal from the Circuit Court
                                       ) of Du Page County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CH-1818
                                       )
JOHN RAMOS, JR., UNKNOWN OWNERS, )
AND NON-RECORD CLAIMANTS,              ) Honorable
                                       ) Bonnie M. Wheaton,
      Defendants-Appellants.           ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Presiding Justice McLaren and Justice Birkett concurred in the judgment.

                                              ORDER

¶1     Held: Trial court’s judgment was not void due to the plaintiff’s failure to join a necessary
             party because that party had notice of the proceedings and her material rights were
             protected by the named party; trial court did not err in ordering that money the
             defendant had deposited with the clerk of the court in satisfaction of judgment be
             turned over to the plaintiff.

¶2     The plaintiff, A+ Home Improvement Company, placed a lien on the defendant John

Ramos’ property after John failed to pay for repairs to his roof. Following a trial, the circuit court

of Du Page County entered a judgment of foreclosure in the plaintiff’s favor. John’s attorney

subsequently deposited money with the clerk of the court to satisfy the judgment, which was
2022 IL App (2d) 210770-U


ultimately turned over to the plaintiff. On appeal, John argues that the foreclosure judgment is

void because the plaintiff failed to join a necessary party—his wife, Grace Ramos. John also

argues that the trial court erred in ordering that his funds be turned over to the plaintiff because he

did not authorize his attorney to deposit those funds with the clerk of the court. For the following

reasons, we affirm and remand with instructions.

¶3                                       I. BACKGROUND

¶4     On March 29, 2016, John and Grace entered a contract with the plaintiff to repair the roof

on their house. The contract listed John as the customer. Grace signed the portion of the contract

that indicated it was “accepted by Homeowner.” After the plaintiff completed the work, John

refused to pay the plaintiff. The plaintiff thereafter filed a mechanic’s lien on the property. On

December 14, 2016, the plaintiff filed a complaint to foreclose on the mechanic’s lien. On March

7, 2017, the plaintiff filed an amended complaint. The mechanic’s lien and complaints specifically

referred only to John.

¶5     On July 7, 2017, John filed an answer and counterclaim. In his answer, he acknowledged

that he was the owner of the property at issue. In his counterclaim, he asserted that he entered a

contract with the plaintiff to replace the roof on his house. He asserted that the plaintiff breached

the contract by installing the roof in a “negligent and slip shod manner” that failed to pass

inspection by the Village of Bartlett. John therefore requested that he be awarded damages in the

amount of the cost to replace the roof that the plaintiff had negligently installed.

¶6     On April 18, 2019, following a trial, the trial court awarded the plaintiff the contract amount

of $22,500 plus interest at the rate of 10% per annum under the Mechanics Lien Act (770 ILCS

60/1 to 39 (West 2016)) and attorney fees and court costs. The trial court entered judgment in the




                                                 -2-
2022 IL App (2d) 210770-U


plaintiff’s favor on John’s counterclaim. On July 22, 2019, the trial court awarded the plaintiff

$26,753.02 in attorney fees and costs.

¶7      On October 3, 2019, the trial court entered a judgment of foreclosure in the amount of

$49,293.02 on the plaintiff’s mechanic’s lien.

¶8      On October 30, 2019, John’s attorney filed a petition requesting that he be allowed to

deposit the sum of $49,694.30 with the clerk of the court and that the plaintiff be ordered to execute

a release of its lien and a satisfaction of judgment. On December 11, 2019, the plaintiff filed a

response to the petition, asserting that it was entitled to additional attorney fees.

¶9      On January 27, 2020, Grace filed a petition to vacate the judgment. She asserted that she

was not served with any statutory notice even though she was a necessary party to the action, as

she had a vested interest in the subject property as John’s wife. She acknowledged that John is the

sole record owner of the property and that her name was not listed on the title. Alternatively,

Grace asked to be allowed to intervene in the proceedings.

¶ 10    In response, the plaintiff argued that Grace’s petition should be denied because she did not

identify any material rights in the property that she possessed. The plaintiff also asserted that Grace

was in court every day during the trial and was present almost every day the case was before the

court after trial. Grace did not contest the plaintiff’s assertion in her reply in support of the petition

to vacate or intervene.

¶ 11    On October 2, 2020, the trial court denied Grace’s petition.

¶ 12    On April 14, 2021, the plaintiff filed a motion requesting that the clerk of the court be

directed to release the fund on deposit in partial satisfaction of judgment. On May 12, 2021, John

filed a response, arguing that the funds should not be turned over because (1) John had not




                                                  -3-
2022 IL App (2d) 210770-U


authorized his attorney to deposit the funds and (2) the underlying judgment was void because the

plaintiff had failed to join Grace, who was a necessary party.

¶ 13   On June 1, 2021, the trial court granted the plaintiff’s motion for turnover of funds as partial

satisfaction of the foreclosure judgment. On June 30, 2021, John filed a motion to reconsider. On

December 1, 2021, the trial court denied the motion and made a finding pursuant to Supreme Court

Rule 304(a) (eff. Mar. 8, 2016) that there was no just reason to delay enforcement or appeal. John

thereafter filed a timely notice of appeal.

¶ 14                                      II. ANALYSIS

¶ 15   John’s first contention on appeal is that the October 3, 2019, judgment of foreclosure is

void because Grace, a necessary party, was not joined as a party defendant. John insists that Grace

was a necessary party because (1) she was the one who signed the contract and (2) she has

homestead rights in the property. He therefore argues that because Grace should have been

included in litigation from the start, and was not, the foreclosure judgment and all subsequent

orders are void.

¶ 16   A necessary and indispensable party is one whose presence in the litigation is required (1)

when a substantial interest of an absent party will be affected by a judgment entered in his or her

absence; or (2) to reach a decision which will protect the interests of the parties before the court;

or (3) to allow the court to resolve completely the controversy. State Farm Mutual Automobile

Insurance Co. v. Haskins, 215 Ill. App. 3d 242, 245 (1991). A court lacks jurisdiction to enter an

order or judgment which affects the rights of a party not properly before the court. Id. An order

entered by a court without jurisdiction over a necessary party is null and void. Id.

¶ 17   Neither John nor Grace raised this issue before judgment. When an objection to the

nonjoinder of a necessary party is first raised after judgment, it will be rejected unless the absent



                                                -4-
2022 IL App (2d) 210770-U


party was deprived of material rights without being heard or the absent party’s interests in the

litigation are so interconnected with the named parties’ interests that the presence of the absent

party is absolutely necessary. Davidson v. Comet Casualty Co. 89 Ill. App. 3d 720, 725 (1980).

¶ 18   Here, Grace was not deprived of any material rights as John raised the same argument that

she would have raised to defeat the plaintiff’s lien—that the plaintiff did not perform quality work

and thereby breached the contract. See Caparos v. Morton, 364 Ill. App. 3d 159, 176 (2006) (a

party need not be joined if her interests are adequately represented by another party in front of the

court). As the trial court rejected this argument, however, it does not matter whether it was raised

by John or Grace.

¶ 19   Grace was also not deprived of any due process rights as she was aware of the proceedings

on the lien claim. See Contract Builders Service Corp. v. Eland, 101 Ill. App. 3d 366, 370 (1981)

(there is no denial of due process in a mechanics lien foreclosure if the absent party was aware of

the lien claim and the proceedings and could have intervened but did not). Her knowledge of the

proceedings is evident because she testified at trial on John’s behalf and was present throughout

the trial proceedings.

¶ 20   John insists that Grace needed to be joined as a party to protect her homestead rights in the

property. This is an argument that John could have raised at trial. His failure to do so therefore

constitutes forfeiture. Boumenot v. North Community Bank, 137 Ill. App. 3d 137, 146 (1992).

Even overlooking forfeiture, John’s argument is without merit because Grace’s own pleadings

acknowledge that she did not own an interest in the property necessary to support a homestead

claim. First State Bank v. Leffelman, 167 Ill. App. 3d 362, 366 (1988). We therefore reject John’s

argument that Grace was a necessary party.




                                                -5-
2022 IL App (2d) 210770-U


¶ 21   John’s second contention on appeal is that the trial court should not have ordered that the

money he placed on deposit with the clerk of the court be turned over to the plaintiff. Specifically,

John argues that (1) he did not authorize the attorney who deposited funds with the clerk to do so;

(2) the trial court’s turnover order improperly granted relief not requested by the plaintiff; (3) there

was no money judgment entered against him; (4) the foreclosure judgment was not final; and (5)

and the order denying his motion for reconsideration was not final. All these arguments are

without merit.

¶ 22   On November 1, 2019, John’s attorney filed a motion requesting leave to deposit funds

with the clerk of the court. On November 13, 2019, in John’s presence, the trial court granted the

motion and John’s attorney deposited the funds the next day. John acknowledges that there is

nothing in the record from this time that indicates he opposed his attorney’s actions. Indeed, when

John subsequently sought to withdraw his petition for satisfaction, he did not assert at a February

21, 2020, hearing that the attorney acted without authority but instead acknowledged that the

attorney had represented him. It was not until May 12, 2021, that John complained the attorney

had not been authorized to act on his behalf. Based on this record, there is nothing to disturb the

trial court’s determination that John authorized his attorney to deposit the money with the clerk.

Indeed, it strains credulity that John would have given his attorney $49,694.30, have been in court

when his attorney informed the trial court that the money was being deposited with the clerk of

the court as satisfaction of the judgment against John, and then wait over 18 months to complain

that his attorney did not actually represent him.

¶ 23   John’s contention that the trial court’s turnover order improperly granted relief not

requested by the plaintiff and that there was no money judgment entered against him is refuted by

the record. The record reveals that the trial court’s judgment of foreclosure awarded the plaintiff



                                                 -6-
2022 IL App (2d) 210770-U


$49,293.02. The plaintiff subsequently filed a motion requesting that that the clerk of the court be

ordered to release the funds to the plaintiff. As John’s arguments are contradicted by the record,

they lack merit.

¶ 24   Further, John’s insistence that the relevant orders were not final is without merit because

the trial court made the requisite findings pursuant to Rule 304(a). See In re Marriage of Verdung,

126 Ill. 2d 542, 555 (1989) (a foreclosure judgment becomes final when the court makes a finding

pursuant to Supreme Court Rule 304(a)).

¶ 25   As a final matter, the plaintiff requests that we remand this matter to the trial court so that,

pursuant to the prevailing-party provision in the contract, it may be awarded the reasonable

attorney fees incurred in the trial proceedings since the July 22, 2019, award and in defending the

appeal. Under the rule in Erlenbush v. Largent, 353 Ill. App. 3d 949, 953 (2004), an appeal is a

continuation of the litigation for purposes of awarding fees under a fees clause in a contract. The

Erlenbush court thus concluded that the prevailing party on appeal was entitled to fees under such

a clause. Erlenbush, 353 Ill. App. 3d at 953. Further, reviewing prior cases, it concluded,

“Because ‘the amount of attorney fees * * * on appeal [are] more properly determined upon a

petition and evidentiary hearing in the trial court [citation], [the reviewing court should] remand

the cause for such petition and evidentiary hearing.’ ” Id. at 953, (quoting Exchange National

Bank of Chicago v. Sampson, 186 Ill. App. 3d 969, 976 (1989), and citing Wilmette Partners v.

Hamel, 230 Ill. App. 3d 248, 265-66 (1992)). We agree with the Erlenbush court on both points.

We therefore remand so that the plaintiff be allowed to file a petition in the trial court under the

contract’s fees clause.

¶ 26                                   III. CONCLUSION




                                                -7-
2022 IL App (2d) 210770-U


¶ 27   For the reasons stated, we affirm the judgment in favor of the plaintiff. We further remand

the cause to the trial court to permit the plaintiff to file a petition under the fees clause of the

contract for its fees and costs on appeal.

¶ 28   Affirmed and remanded with instructions.




                                               -8-